Title: To Benjamin Franklin from Thomas Digges, 3 October 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London Octo. 3. 1780
I am very sorry to inform you that Capt. Keppel of the vestal frigate arrivd here on Saty Eveng with an accot. of his having taken abot: 28 days ago on the Banks of New foundland a Packet calld the Congress bound from Philaa to Holland on board wch. was Mr Heny Laurens, His Secy, and another American genn [gentleman]. It appears that the Man of Wars boat took up the mail before they boarded the prize, it being a pitchd leather bag & too boyannt for the weights fixd to it. The friends to ministry give out that Mr Laurens’s papers were also securd, but this I have no reason to beleive, and that they discover an intended Expedition agt. Hallifax wch was expected to arrive in that quarter between the 20th Sept & 1st Octor. also that a small fleet was going from France to Chesapeak bay.
Mr Laurens being much indisposd was put on shore at Dartmouth, where He yet is, but I learn He will soon be in London, probably put upon parole. There is not the least appearance of exultation on accot of this capture, tho it appeard to Adml Edwards of such consequence as to induce Him to dispatch a frigate immediately from N foundland. No particular news from that quarter, save that the number of Yankee privateers this summer out upon the banks & Coasts of that Island, as to have in a manner totally ruind the fishery for this Season. Another sloop of war arrivd Express from thence yesterday at Portsmouth, The news is not given to the publick, but must be of consequence from her being dispatchd so immediately upon the heels of the Vestal Frigate—report says this latter vessel was dispatchd with an accot of the discovery of a small french fleet in that quarter, supposd to have an intention to attack the Island.
The late news from N York & So Carolina, even garbled as it is [in] the last Gazettes is lookd upon as very bad & the cry still is “that we are all ruind in America.” Yet there is an appearance of four Ships of the line intended to go soon to rienforce Adml Graves, and eight are talkd of for the Leeward Island Station.
I am respectfully Dr Sir Yr Obligd & Ob Ser
Wm. S. C.
 
Addressed: A Monsieur / Monsieur B. F / Passy
Endorsed: Oct. 3. 80
